Citation Nr: 0008087
Decision Date: 03/24/00	Archive Date: 09/08/00

DOCKET NO. 89-08 866               DATE MAR 24, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to service connection for photosensitivity and
porphyria cutanea tarda, secondary to Agent Orange exposure.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel

INTRODUCTION

The appellant had active service from November 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of a March 1988 rating decision from the Waco, Texas,
Department of Veterans Affairs (VA) Regional Office (RO), which
denied service connection for, inter alia, photosensitivity, and
residuals of exposure to Agent Orange.

In August 1989, the Board remanded the appellant's claim for
further adjudication under new regulations to be issued following
the decision in Nehmer v. United States Veterans Administration,
7.12 F.Supp. 1404 (N.D. Cal., May 2, 1989). In an April 1996
decision, the Board denied service connection for gouty arthritis
of multiple joints, colitis, anxiety reaction, tinea cruris, and a
skin disorder manifested by susceptibility to allergic contact
dermatitis, claimed as residuals of Agent Orange exposure. With
respect to the instant issue of entitlement to service connection
for photosensitivity and porphyria cutanea tarda, the Board
remanded the case to the RO for further development to include
obtaining medical records and a VA examination.

In September 1996, the Board noted that the appellant had not been
notified of the April 1996 decision at his current address of
record. The Board directed the RO to contact the appellant at his
current address and to request further medical treatment records
and schedule a VA examination.

FINDINGS OF FACT

1. The record contains no current medical diagnosis of porphyria
cutanea tarda.

2. The appellant's service medical records contain no complaints or
diagnoses of photosensitivity.

2 -

3. The record contains no competent medical evidence of a nexus
between the appellant's current photosensitivity and any incident
of his military service, including reported exposure to Agent
Orange.

CONCLUSION OF LAW

The claim of entitlement to service connection for photosensitivity
and porphyria cutanea tarda is not well grounded. 38 U.S.C.A.
5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records contain no complaints or
diagnoses of photosensitivity and no complaints or diagnoses
consistent with porphyria cutanea tarda, including no notation on
the appellant's separation medical examination in July 1969.

The appellant's DD Form 214 noted that the appellant received the
Vietnam Service Medal, Vietnam Campaign Medal, and the Vietnam
Cross of Gallantry with Palm, among other medals and commendations.

A VA examination was conducted in October 1987. Although tinea
cruris and tinea circinata was noted, the examiner made no mention
of photosensitivity or porphyria cutanea tarda.

A VA Agent Orange protocol examination was conducted in January
1988. The appellant reported that he had some mild rashes on his
face and arms during service in Vietnam, but was not treated for
these conditions. He noted that he might have had some increase in
sun sensitivity just prior to leaving Vietnam. He reported
increasing photosensitivity in recent years when outside for
extended

- 3 -

periods of time, as on fishing trips. Physical examination revealed
clear skin except for some residual hyper-pigmentation. The
examiner provided a diagnosis of mild-to-moderate photosensitivity.
It was noted that the appellant's photosensitivity problems were
difficult to evaluate, but that the known relationship of Agent
Orange to porphyria cutanea tarda-like symptoms "raises this
possibility." The examiner suggested that a 24-hour urine
uroporphyrin study - to rule out the possibility of any low-grade
porphyria cutanea tarda - be conducted.

In August 1989, the Board remanded the appellant's claim for
further adjudication under new regulations to be issued followed
the decision in Nehmer v. United States Veterans Administration,
712 F.Supp. 1404 (N.D. Cal., May 2, 1989). By rating decision in
March 1994 and supplemental statement of the case, issued in March
1995, the RO continued the denial of the appellant's instant claims
and provided the appellant with the applicable regulations.

In April 1996, the Board remanded the appellant's claim to the RO
for further development to include obtaining medical records and a
VA examination, including a 24-hour urine uroporphyrin study to
rule out the possibility of any low-grade porphyria cutanea tarda.
In September 1996, the Board noted that the appellant had not been
notified of the April 1996 decision at his current address of
record. The Board directed the RO to contact the appellant at his
current address and to request further medical treatment records
and schedule a VA examination, as ordered in the April 1996 Board
remand. By letter, dated in October 1996, the RO requested that the
appellant identify all health care providers, who had afforded
treatment to the appellant for photosensitivity and/or porphyria
cutanea tarda since January 1988. The record contains no response
to this request.

A VA examination was conducted in October 1997. The appellant
reported that he sunburned easily and had to wear long sleeves,
when he was in the sun. The examiner noted that there were no
blisters present on the appellant's skin and the appellant was
deeply tanned. The examiner noted a rash on the right ankle that
was erythematous with papules. Laboratory examination revealed 24-
hour urine

4 -

porphyrin of less than 3. The examiner stated that there was no
evidence of porphyria cutanea tarda. No diagnosis of
photosensitivity was provided.

II.  Analysis

Service connection may be established where the evidence
demonstrates that an injury or disease resulting in disability was
contracted in the line of duty coincident with military service, or
if pre-existing such service, was aggravated therein. 38 U.S.C.A.
1110 (West 1991); 38 C.F.R. 3.303 (1999).

Vietnam era service is from February 28, 1961 to May 7, 1975, for
veterans, who served in the Republic of Vietnam during that time.
A veteran who served in Vietnam between January 9, 1962 and May 7,
1975, and has a disease listed under 3.309(e) is presumed to have
exposure to a herbicide agent during service, unless there is
affirmative evidence to establish that the veteran was not exposed
to any such agent during service. 38 C.F.R. 3.307(6)(iii) (1999).

The following diseases shall be service-connected, if a veteran was
exposed to a herbicide agent during active military, naval, or air
service, even though there is no record of such disease during
service, provided that the requirements and limitations under 3.307
are met: chloracne or other acneform disease consistent with
chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; acute and
subacute peripheral neuropathy; porphyria cutanea tarda; multiple
myeloma, respiratory cancers (cancer of the lung, bronchus, larynx,
or trachea); and certain soft-tissue sarcomas. 38 C.F.R. 3.309(e)
(1999).

Furthermore, the Secretary of the VA formally announced in the
Federal Register, on January 4, 1994, that a presumption of service
connection based on exposure to herbicides used in Vietnam was not
warranted for certain conditions, or for "any other condition for
which the Secretary has not specifically determined a presumption
of service connection is warranted." 59 Fed. Reg. 341 (1994).

5 -

Notwithstanding the foregoing presumption, the United States Court
of Appeals for the Federal Circuit (hereinafter "Federal Circuit")
has held that specific VA regulations which provide for presumptive
service connection do not preclude an appellant from establishing
service connection with proof of actual, direct causation. Cf
Combee v. Brown, 34 F.3d 1039, 1040 (1995) (presumptive diseases
due to radiation exposure).

When a disability is not initially manifested during service or
within an applicable presumptive period, service connection may
nevertheless be granted for any disease diagnosed after discharge
when all the evidence, including that pertinent to service,
establishes that the disease was incurred in or aggravated by
service. See 38 U.S. C.A. 1113(b) (West 1991 & Supp. 1999); 38
C.F.R. 3.303(d).

The threshold question to be answered in the appellant's claim is
whether he has presented evidence of a well-grounded claim. Under
the law, a person who submits a claim for benefits shall have the
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well grounded. 38
U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).
A claim need not be conclusive but only possible to satisfy the
initial burden of 5107(a). Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990). If a claim is not well grounded, the application for
service connection must fail, and there is no further duty to
assist the veteran in the development of his claim. 38 U.S.C.A.
5107, Murphy, 1 Vet. App. 78 (1990).

The Federal Circuit held that, "For a claim to be well grounded,
there must be (1) a medical diagnosis of a current disability; (2)
medical, or in certain circumstances, lay evidence of in[-]service
occurrence or aggravation of a disease or injury; and (3) medical
evidence of a nexus between an in-service [disease or injury] and
the current disability. Where the determinative issue involves
medical causation, competent medical evidence to the effect that
the claim is plausible is required." Epps v. Gober, 126 F.3d 1464,
1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); see 38 C.F.R. 3.303, 3.307, 3.309; Caluza v. Brown, 7
Vet. App. 498, 506 (1995). For the purpose of determining

- 6 - 

whether a claim is well grounded, the credibility of the evidence
is presumed. See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

The Board notes that the appellant continues to contend that his
"rashes" are service connected and due to Agent Orange exposure.
The only disorders at issue in the instant appeal are
photosensitivity and porphyria cutanea tarda. The appellant's tinea
cruris and skin disorder, manifested by susceptibility to allergic
contact dermatitis, were previously denied by Board decision in
April 1996. If the appellant wishes to reopen these claims, he must
submit new and material evidence. 38 U.S.C.A. 5108 (West 1991); 38
C.F.R. 3.156(a) (1999).

The record contains no medical diagnosis of porphyria cutanea
tarda. Although the VA examiner in January 1988 indicated that
further testing should be performed to rule out the possibility of
this disorder, the testing performed in October 1997 provided no
evidence of porphyria cutanea tarda. In the absence of proof of a
present disability there can be no valid claim. Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992).

The VA examiner in January 1988 provided a diagnosis of mild-to-
moderate photosensitivity. The Board notes that the most recent VA
examination in October 1997 did not provide such a diagnosis and,
in fact, noted that the appellant was "deeply tanned" at the VA
examination.

The appellant's service medical records contain no complaints or
diagnoses of photosensitivity. The appellant contends that his
photosensitivity is secondary to Agent Orange exposure.
Photosensitivity is not one of the enumerated disorders subject to
presumptive service connection under 38 C.F.R. 3.309(e).

In addition, the record contains no competent medical evidence of
a nexus between the appellant's current photosensitivity and any
incident of his military service, including reported exposure to
Agent Orange. The VA examiner in January 1988 noted only the
relationship between porphyria cutanea tarda and Agent Orange, see
38 C.F.R. 3.309(e), and indicated that the existence of porphyria
cutanea

- 7 -

tarda was possible. The examiner did not provide an opinion that
the appellant's photosensitivity, first diagnosed in 1988, more
than eighteen years after discharge from service, was related to
any incident of the appellant's military service. Without evidence
of in-service occurrence and competent medical evidence of a nexus
between the appellant's current photosensitivity and any incident
of his military service, the appellant's claim cannot be well
grounded.

The Board recognizes that there is no duty to assist in a claim's
full development if a well-grounded claim has not been submitted.
See Morton v. West, 12 Vet. App. 477, 480 (1999). However, the
United States Court of Appeals for Veterans Claims (known as the
United Stated Court of Veterans Appeals prior to March 11, 1999)
(hereinafter, "the Court") has held that there is some duty to
inform the appellant of the evidence necessary for the completion
of an application for benefits, under 38 U.S.C.A. 5 103 (West
1991), even where the claim appears to be not well grounded.
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); Robinette, 8 Vet.
App. at '79-80. The appellant has not identified any medical
evidence that has not been submitted or obtained, which would
support a well-grounded claim. Thus, VA has satisfied its duty to
inform the appellant under 38 U.S.C.A. 5103(a). See Slater v.
Brown, 9 Vet. App. 240, 244 (1996).

ORDER

Entitlement to service connection for photosensitivity and
porphyria cutanea tarda, including as secondary to Agent Orange
exposure, is denied.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

- 8 -


